                                                Case 2:19-cv-01788-JCM-BNW Document 9 Filed 12/09/19 Page 1 of 2



                                      1 J Christopher Jorgensen
                                        Nevada Bar No. 5382
                                      2 Matthew R. Tsai
                                        Nevada Bar No. 14290
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169
                                        Tel: 702.949.8200
                                      5 E-mail: cjorgensen@lrrc.com
                                        E-mail: mtsai@lrrc.com
                                      6
                                        Attorney for Defendant
                                      7 Hyundai Capital America

                                      8                                 UNITED STATE DISTRICT COURT

                                      9                                      DISTRICT OF NEVADA

                                     10 CHANDRA K. WALLICK                                Case No.: 2:19-cv-01788-JCM-BNW

                                     11           Plaintiff,
                                                                                         STIPULATION AND [PROPOSED]
3993 Howard Hughes Pkwy, Suite 600




                                     12 vs.                                              ORDER TO EXTEND DEFENDANT
                                                                                         HYUNDAI CAPITAL AMERICA’S TIME
                                     13 EQUIFAX INFORMATION SERVICES,                    TO RESPOND TO COMPLAINT
Las Vegas, NV 89169-5996




                                        LLC; HYUNDAI FINANCE; SANTANDER
                                     14 CONSUMER USA.                                             (SECOND REQUEST)

                                     15           Defendants.

                                     16

                                     17           This Stipulation to Extend Time to Respond to Complaint is made by and between

                                     18 Plaintiff Chandra K. Wallick (“Plaintiff”) and Defendant Hyundai Capital America

                                     19 (“Hyundai”), incorrectly named as Hyundai Motor Finance, through their respective counsel, in

                                     20 light of the following facts:

                                     21                                           RECITALS

                                     22           A.      Plaintiff filed the Complaint (“Complaint”) against Hyundai on or about

                                     23 October 15, 2019.

                                     24           B.      Hyundai was served with the Complaint on October 17, 2019.

                                     25           C.      The Court extended Barclays’ original deadline to respond from November 7,

                                     26 2019 to December 10, 2019.

                                     27           D.      The parties agreed to extend Hyundai’s time to respond to the Complaint

                                     28 through January 7, 2020, in order to give Hyundai further time to investigate Plaintiff’s claims

                                          105841384_1
                                                Case 2:19-cv-01788-JCM-BNW Document 9 Filed 12/09/19 Page 2 of 2



                                      1 and prepare a proper response, and for the parties to discuss a potential resolution of this
                                      2 matter.
                                      3           E.     There is good cause to grant this stipulation because Hyundai is still in the
                                      4 process of investigating the claims and is working to provide opposing counsel with
                                      5 documentation. Upon receipt of that documentation, Hyundai is hopeful that the matter can be
                                      6 resolved without further litigation.
                                      7           F.     Pursuant to Local Rule IA 6 September 20-2 and Local Rule 7.1, Plaintiff and
                                      8 Hyundai respectfully request that the Court extend Hyundai’ time to respond to Plaintiff’s
                                      9 Complaint through January 7, 2020.
                                     10                                          STIPULATION
                                     11           NOW, THEREFORE, Plaintiff and Hyundai hereby stipulate and agree that Hyundai has
                                     12 up to and including January 7, 2020, to file a response to Plaintiff’s Complaint.
3993 Howard Hughes Pkwy, Suite 600




                                     13
                                          DATED: December 9, 2019                             DATED: December 9, 2019
Las Vegas, NV 89169-5996




                                     14
                                          LEWIS ROCA ROTHGERBER                               HAINES & KRIEGER, LLC
                                     15 CHRISTIE LLP
                                     16
                                          By: /s/ J Christopher Jorgensen                     By: /s/ Shawn W. Miller
                                     17      J Christopher Jorgensen (#5382)                      David H. Krieger
                                             Matthew R. Tsai (#14290)                              Shawn W. Miller
                                     18      3993 Howard Hughes Pkwy, Suite 600                    8985 S. Eastern Avenue, Suite 350
                                     19      Las Vegas, NV 89169                                   Henderson, Nevada 89123
                                             E-mail: cjorgensen@lrrc.com                           dkrieger@hainesandkrieger.com
                                     20      E-mail: mtsai@lrrc.com                                smiller@hainesandkrieger.com

                                     21       Attorney for Defendant                             Attorneys for Plaintiff
                                              Hyundai Capital America
                                     22
                                     23                                 IT IS SO ORDERED
                                                                                    ORDER
                                                                                       IT IS SO ORDERED
                                     24                                 DATED: December 12, 2019
                                     25
                                                                                       United States District Judge
                                     26                                                DATED
                                     27                                 __________________________________________________
                                     28                                 BRENDA WEKSLER
                                                                        UNITED STATES MAGISTRATE JUDGE
                                          105841384_1                                     2
